



PROMISSORY NOTE




$AMOUNT USD
                                                                                DATE,
2005




FOR VALUE RECEIVED, the undersigned, Sunburst Acquisitions IV, Inc.(the
“Borrower”) a Colorado Corporation, of 609 Granville Street, Suite 880,
Vancouver, BC  V7Y 1G5 promises to pay to the order of Company Name and Address
or such other place as the holder may designate in writing to the undersigned,
the principal sum of AMOUNT United States dollars ($AMOUNT USD), together with
interest thereon from date hereof until paid, at the rate of seven percent (7%)
per annum as follows: The entire principal amount and accrued interest shall be
repaid on Date.  




Payments shall be applied first to accrued interest and the balance to
principal.  




All or any part of the aforesaid principal sum may be prepaid at any time and
from time to time without penalty.  




In the event of any default by the undersigned in the payment of principal or
interest when due or in the event of the suspension of actual business,
insolvency, assignment for the benefit of creditors, adjudication of bankruptcy,
or appointment of a receiver, of or against the undersigned, the unpaid balance
of the principal sum of this promissory note shall at the option of the holder
become immediately due and payable.




Borrower's obligations in this Promissory Note are not secured by a security
interest.




The maker and all other persons who may become liable for the payment hereof
severally waive demand, presentment, protest, notice of dishonor or nonpayment,
notice of protest, and any and all lack of diligence or delays in collection
which may occur, and expressly consent and agree to each and any extension or
postponement of time of payment hereof from time to time at or after maturity or
other indulgence, and waive all notice thereof.




In case suit or action is instituted to collect this note, or any portion
hereof, the maker promises to pay such additional sum, as the court may adjudge
reasonable, attorneys' fees in said proceedings.




This note is made and executed under, and is in all respects governed by, the
laws of the State of Colorado.




Sunburst Acquisitions IV, Inc.










By: ______________________________

       Authorized Signatory






